DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimers filed on May 16, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent number 10,632,535 and any patent granted on Application Numbers 16/619,003; 16/617,372; 16/618,971; 16/620,901; 17/260,600; 17/599,692; and 17/600,485  has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Election/Restrictions and Status of Claims
Claims 1, 3-5, and 13 are allowable. The restriction requirement among Groups I, II, and III, as set forth in the Office action mailed on November 15, 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of November 15, 2021 is partially withdrawn. Claims 7-8, directed to a method of manufacturing a cobalt based alloy product is no longer withdrawn from consideration because the claims require all the limitations of an allowable claim. However, claims 9-10, directed to an article formed of a cobalt alloy remains withdrawn from consideration because they do not all require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
This application is in condition for allowance except for the presence of claims 9-10 directed to invention non-elected without traverse.  Accordingly, claims 9-10 have been cancelled.

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John Bollinger on June 10, 2022.
The application has been amended as follows: 

Please CANCEL CLAIMS 2, 9-12, and 14.

Please AMEND line 24 in CLAIM 1 as follows:
Claim 1 line 24. precipitated on grain boundaries of the matrix phase crystal grains, and
wherein the MC carbide phase grains are grains of an MC carbide phase comprising the titanium, the zirconium, the hafnium, the vanadium, the niobium and/or the tantalum; and the M23C6 carbide phase grains are grains of an M23C6 carbide phase comprising the chromium, the iron, the tungsten, the molybdenum and/or the manganese.

Please AMEND CLAIM 3 as follows:
Claim 3.    The product according to claim 1, wherein:
in the case that the chemical composition includes the titanium, the content of [[the]] titanium is 0.01 to 1 mass %; 
in the case that the chemical composition includes the zirconium, the content of [[the]] zirconium is 0.05 to 1.5 mass %;
in the case that the chemical composition includes the hafnium, the content of [[the]] hafnium is 0.01 to 0.5 mass %;
in the case that the chemical composition includes the vanadium, the content of [[the]] vanadium is 0.01 to 0.5 mass %;
in the case that the chemical composition includes the niobium, the content of [[the]] niobium is 0.02 to 1 mass %; and 
in the case that the chemical composition includes the tantalum, the content of [[the]] tantalum is 0.05 to 1.5 mass %.

Please AMEND lines 3-4 in CLAIM 7 as follows:
Claim 7 lines 3-4: an alloy powder preparation step of preparing a cobalt based alloy powder having the chemical composition according to claim 1, the cobalt based alloy powder having a particle size; 
Allowable Subject Matter
Claims 1, 3-5, 7-8, and 13 are allowed.

Reasons for Allowance
In view of the terminal disclaimers filed by applicant over U.S. Patent No. 10,632,535 and any patent granted on Application Numbers 16/619,003; 16/617,372; 16/618,971; 16/620,901; 17/260,600; 17/599,692; and 17/600,485, the double patenting rejections as stated in the prior office action are withdrawn. 
Claim 1 requires a product formed of a cobalt based alloy wherein the product has a polycrystalline body with MC carbide phase grains dispersedly precipitated in the matrix phase crystal grains at an average intergrain distance of 0.13 to 2 μm where M23C6 carbide phase grains are also precipitated on grain boundaries of the matrix phase crystal grains. 
In the previous office action, instant claims were rejected under 35 U.S.C. 103 over US 2019/0076926 A1 of Imano. In response, Applicant stated that the present application and the subject matter disclosed in the Imano reference were, not later than the effective filing date for the claimed invention in the present application owned by or subject to an obligation of assignment to Mitsubishi Hitachi Power Systems, Ltd. (Applicant’s remarks, pg. 13, first paragraph) thereby invoking the prior art exception under 35 USC 102(b)(2)(C). Therefore, the rejections over Imano has been withdrawn. 
Another prior art found in the instant search is JP H09-157780 A (with provided English machine translation) of Shibata which discloses a cobalt based alloy where MC carbide precipitate at the grain boundary (Shibata, pg. 5 of translation, lines 20-23). However, Shibata does not disclose M23C6 carbide phase grains are precipitated on grain boundaries nor does Shibata disclose an average intergrain distance of 0.13 to 2 μm MC carbide phase grains. Further, as Shibata does not disclose or suggest selective laser melting followed by a two stage heat treatment, one cannot conclude that these properties are necessarily present. Thus, claim 1 and its dependents are free from the art. 
In addition, the method claim 7 requires that the cobalt powder with a composition as claimed in claim 1 is selectively laser melted, then a first heat treatment is performed at 750°C or more and less than 1,100°C on the formed part followed by a second heat treatment at 600°C to 1,000°C but less than the temperature of the first heat treatment. However, Shibata does not disclose the use of selective laser melting followed by a two stage heat treatment, claim 7 and its dependents are also free from the art. 
As no rejections remain, the claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua S Carpenter whose telephone number is (571)272-2724. The examiner can normally be reached Monday - Friday 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571) 272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA S CARPENTER/Examiner, Art Unit 1733                                                                                                                                                                                            

/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733